 



Exhibit 10.38
ascendas
22nd September 2004
Mr Richard Lim
Corporate Vice-President
Trio-Tech International Private Limited
1004 Toa Payoh North #07-01
Singapore 318995
Fax No. 65-62537060
Dear Richard,
RENTAL OFFER FOR READY-BUILT FACTORY (RBF) — BLOCK B #05-01/02 ROOM 6 (52SQM) IN
SUZHOU INDUSTRIAL PARK CHINA 215021

1.   I am glad to meet up with you again in Suzhou as we have always missed each
other during your previous trips to Suzhou.   2.   During our discussion on 17
Sept 04, we understand that Trio-Tech will not be able to start your burn-in
services until mid next year. As such, Trio-Tech will not need the 510 sqm unit
on the 3rd floor of Block A.   3.   We also understand that Trio-Tech will need
a bigger office area to provide support service to some of your customers in
China. We are therefore pleased to forward herewifth the rental offer for Room 6
of our TSC7 at Block B # 0501102 for your favorable acceptance. The TSC7 will be
ready around Nov/Dec which is timely since your current lease WE be expiring at
the end of year.   4.   The main terms and conditions are as follows:

     
Premises
  : Room 6 at Block B #05-01/02
Address
  : No. 5, Xing Han Street, SIP,-,
Floor Area
  : Approx. 52 sqm
Lease Term
  : Twelve (12) months
Rental Rate
  : RMB49.80 per sqrn per month
Service Charge
  : RMB8.30 per sqm per month
Remarks
  : Offer subjects to availability and contract

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 67619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



ascendas

5.   Please note that Trio-Tech will need to sign the acceptance letter before
we proceed to carry out the additional renovations (at your own cost) before 24
September 2004, if you decide to use Ascendas-Xinsu’s renovation service.   6.  
We would also like to bring to your attention on the power provision for office
space in our TSCs. In this case, please advise if Trio-Tech requires additional
power capacity for your support service. It will be difficult to do any
adjustment once the power cables are installed.   7.   If you find the above
terms agreeable, please sign and stamp on the last page of the attached Letter
of Rental Offer and return it to us.   8.   We look forward to hearing from you
soon. Thank you.

/s/Karen Tee
Karen Tee
Deputy General Manager (Marketing)
End.
-Site Plan
-Floor Plan for Block B #05-01/02, Room 6
-EM Service
-Technical Specification
Cc: Ms WANG (Trio- Tech (SIP) Co., Ltd)

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



ascendas
RENTAL OFFER FOR READY-BUILT FACTORY (RBF) — BLOCK B #05-01/02 ROOM 6 IN SUZHOU
INDUSTRIAL PARK CHINA 215021
We are phased to offer a tenancy of the Premises subject to the following terms
and conditions:-

1.0   Description of Premises   1.1   Property       Room 6 in Block B #05-01/02
(H1 Series) Flatted Factory in Phase 1, which had been mortgaged to the Bank of
China (“Bank”) for the Landlord’s financing purpose.   1.2   Location      
No. 5 Xing Han Street, Block B #05-01/02, Room 6, Postal Code 215021 Suzhou
Industrial Park, People’s Republic of China.   1.3   Built-up Area of RBF      
Approximately 52 square meters for Block B(H1 Series), on the 5th floor of Block
A.   2.0   Term & Rent Free Period   2.1   Term of the Tenancy       For the
Premises, the lease term is Twelve (12) months commencing from the date of
possession (handover).   3.   Rent, Service Charge & Deposits   3.1   Rent      
At the yearly rent of RMB Yuan Thirty One Thousand Seventy Five and Cents Twenty
only (RMB31,075.20) to be paid by equal quarterly instalments of RMB7,768.80
each without demand and in advance without deduction on the 1st day of each of
the months of January, April, July and October (“the due date”) in every year of
the Term the first of such payments to be made as stipulated in the Tenancy
Agreement at our office or at such

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



ascendas
other offices as we may designate calculated at the rental rate of RMB Yuan
Forty Nine and Cents Eighty Only (RMB49.80) per square metre per month of the
Built-up Area of the Premises. The Rent shall be payable with effect from the
Possession Date.

3.2   Security Deposit

At an amount equivalent to three (3) months’ Rent, based on RM49.80 psm/month
(i.e. RMB7768.80) shall be paid in the following manner:-

  a.   2-months security deposit of cash in the sum of USD252.00 paid for the
lease for Room H of TSC4 at Block B#06-11/13 shall be kept for this new lease
term.     b.   The balance in the sum of RMB5677.20 payable upon signing of this
Letter of Offer,     C.   to be paid by telegraphic transfer/cash payment.

The Security Deposit shall be the security deposit as required under the Tenancy
Agreement and shall not at any time be deemed as payment of all or any part of
the Rent and shall be used in accordance with the provisions herein contained
and against the breach of the Tenancy Agreement. In the event that after the
commencement of the tenancy, you, for whatever reasons fail to complete the full
Term of the tenancy, we shall be entitled to forfeit the Security Deposit.

3.3   Service Charge       At the rate of RMB Yuan Five Thousand One Hundred and
Seventy Nine and Cents Twenty Only (RMB5,179.20) per annum payable in advance on
the same dates and in the same manner as for Rent by quarterly installment of
RMS1,294.80 calculated at the rate of RMB Yuan Eight and Cents Thirty Only
(RMB8.30) per square meter per month of the Built-up Area of the Premises as
charges for estate management services undertaken by us.   3.5   Stamp
Duties/Legal Fees/Other Government Taxes       The Rent quoted above is
inclusive of land use fees, property tax and connection and enhancement fees for
water, electricity and sewerage for the Premises up to the capacity stated in
the Tenancy Agreement which have been paid upfront by us to the Chinese
Authorities.

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



ascendas
However, you are required to bear your own legal fees, governmental taxes and
stamp fees incurred for this tenancy transaction unless otherwise dictated by
the Chinese laws.

3.6   Currency for Payment       The Rent, Security Deposit, Service Charge and
any sum payable under this offer or the Tenancy Agreement, §hall be paid in
Renminbi (“RMB”).   4.0   Additional Terms   4.1   Usage       Your usage of the
Premises shall be subject to the approval of the Suzhou Industrial Park
Administrative Committee and other relevant authorities.   4.2   Electrical
Design Load       The maximum electrical design load that applies to the
Premises is below 25 A (“the design load”). Should you require additional
electrical bad, we may at our discretion arrange for such higher electrical load
to be supplied to the Premises and the costs of such arrangement shall be borne
by you. In addition, you shall bear the additional fees or such fees to be
imposed by the Chinese authorities and any charges and expenses in relation to
the increased load.   4.3   Restoration of the Premises       Immediately prior
to the termination of the Term of tenancy, you shall restore the Premises in all
respects to its original state and condition at the Date of Possession, if so
required by us. The restoration works shall include but not limited to the
demolition of any structure or building constructed by you therein, redecoration
and painting the interior of the Premises to our satisfaction.       In the
event that you fail in any way to observe or perform your obligations as
provided in this Clause, without prejudice to any other rights and remedies we
may have against you, we may:

  (a)   execute such work for such restoration and redecoration; and

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



ascendas

  (b)   recover all costs and expenses thereof from you including the Rent,
Service Charge, tax and other amounts which we would have been entitled to
receive from you had the period within which such restoration and redecoration
are effected by us been added to the Term of tenancy.

4.4   Further Term

on your written request made not less than three (3) months before the
expiration of the Term of tenancy and if there shall not at the time of such
request be any existing breach by you of any of the terms and conditions of the
Tenancy Agreement, we shall grant you, at your cost and expense, a further lease
term or such term as may be permitted under the laws of the PRC and agreed
mutually by the parties in writing at a revised rent to be determined by us in
accordance with the market rental at the time of such request but any increase
in rent s hall not exceed 30% of the Rent and containing, inter alia, the terms
and conditions of the Tenancy Agreement subject to such variations or
modifications as may be imposed by us with the exception of and without the
present provision for renewal.

4.5   Force Majeure

In the event that any of the parties shall be rendered unable to perform within
the stipulated time the whole or any part of its obligations under this offer by
reason of Force Majeure, the time limit for the performance of this offer or any
provision thereof shall be extended for a period corresponding to the effects of
such Force — Majeure, Force Majeure refers to any occurrence beyond the
reasonable control of the Parties such as:

  (1)   fire, flood, storm, typhoon, explosion, landslide, tempest, earthquake
or any natural calamities;     (il)   war, riot, civil commotion or unrest,
military actions or similar events in the Estate or Suzhou Municipality.

The party affected by the event of Force Majeure shall inform the other party in
the shortest possible time after the occurrence of such event and provide the
other party with documents sufficiently evidencing the cause, nature and
severity of the occurrence of such event as soon as possible.

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



ascendas
Upon the occurrence of an event of Force Majeure, the parties shall use their
best endeavours to reduce the effects of such event on the performance of this
offer to a minimum.

4.6   Non Assignabillity Or Transfer Of Rights Under This Offer       You shall
not assign, transfer, part with or share your interest under this offer without
our prior written consent.   4.7   Confidentiality       You shall agree to keep
this offer and all information exchanged in connection therewith confidential at
all times.       You shall further agree to co-ordinate with each other on all
press releases and other public announcements to be made in connection with this
offer.   4.8   Settlement of Dispute       Any dispute arising from the
Agreement shall be settled amicably. Failing such amicable settlement, then the
dispute shall be settled by proceedings in the courts of Suzhou.   4.9  
Possession Date       You shall be required to take possession the Premises on
or before 30 Nov 2004, or such other later date as may be mutually agreed in
writing (“the Expiry Date”), failing which we shall be entitled to forfeit the
Security Deposit whereupon this offer shall cease to have any legal or other
effect whatsoever and me shall be completely discharged and released from any
liability, obligation, responsibility or duty whatsoever whether arising from or
in connection with this offer or otherwise and you shall not have any claim,
action, remedy or recourse whatsoever against us,   5.0   Validity of Offer &
Execution of Tenancy Agreement   5.1   Tenancy Agreement       You shall be
required to execute the Tenancy Agreement on or before 30 Dec 2004, or such
other later date as may be mutually agreed in writing (“the

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



ascendas
Expiry Date”), failing which we shall be entitled to forfeit the Security
Deposit. Provided that in the event that we are unable for any reason whatsoever
to execute the Tenancy Agreement on or before the Expiry Date, we shall return
the Security Deposit without interest to you whereupon this offer shall cease to
have any legal or other effect whatsoever and we shall be completely discharged
and released from any liability, obligation, responsibility or duty whatsoever
whether arising from or in connection with this offer or otherwise and you shall
not have any claim, action, remedy or recourse whatsoever against us.
The Tenancy Agreement shall include the terms of this offer and forthwith upon
acceptance of this offer, you may commence negotiation with regard to the
remaining terms and conditions of the Tenancy Agreement other than the terms of
this offer.

5.2   Mode of Acceptance       This offer shall lapse if We do not receive all
of the following by 30 September 2004.

  a.   Letter of acceptance;     b.   Balance of the Security Deposit
(RMB5677.20)

For payment, our bank account details are as follows:

     
Payee’s Name
  : ASCENDAS-XINSU DEVELOPMENT (SUZHOU) CO, LTD.
RMB Account No
  : 412-08415208091001
Bank
  : Bank of China Suzhou Industrial Township Sub-Branch

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 



--------------------------------------------------------------------------------



 



PART 4: BUILDING SPECIFICATIONS

     
BUILDING SERIES TYPE
  H1
MODEL
  6-Storey Flatted
OCCUPATION
  Multi-tenants
TOTAL GROSS FLOOR AREA
  Approximately 28,514 sq- m per bloqk
NET AREA
   
Ist Storey
  Approximately 3,603
2nd Storey
  Approximately 3,778 sq. m
3rd Storey
  Approximately 3.778 sq. m
4th Storey
  Approximately 3,178 sq. m
5th Storey
  Approximately 3,778 sq. m
6th Storey
  Approximately 3,778 sq.’m
Total
  Approximately 22,493 sq- m
STRUCTURE TYPE
  R.C. Structure
FLOOR HEIGHT
   
1st Storey
  Approximately 3,800 mm
Remaining Storeys
  Approximately 3,800 mm
FLOOR LOADING
   
1 st Storey
  Approximately 12.5 KN/sq. m
2nd — 3rd Storey
  Approximately 10.0 KN/sq. m
4th — 6th Storey
  Approximately 7.5 KN/sq. m
COLUMN SPACING (General)
  Approximately 8. 1 m x 10.8 m
ROOF*
  R.G. Roof
TOILET’PROVISION
  Total
MALE
  36 wc 48 ur, 42 wb
FEMALE
  48 wc, 12 wb
LIFT PROVISION
   
GOODS LIFTS
  4 nos. + 1 provisional
PASSENGER LIFTS
  2 nos. t 1 provisional
PARKING PROVISION
   
LOADING SAY
  2 nos.
LORRY
  19 nos.
CAR
  160 nos.(over-all in Xinsu Industrial Square)
BICYCLE
  2600 nos.(overall in Xinsu Industrial Square)
UTILITIES PROVISION
   
POWER
  6 MVA per Block
FIRE FIGHTING
  Heat detector, Callpoint + Hosereel

 



--------------------------------------------------------------------------------



 



Rev A
Estate Management Services
Scope of Services Provided — For Platted Factories in Xinsu Square (H1/M1/Blk G
series)

  1.   Cleaning service to all toilets and.common area within the Building.    
2.   Provide maintenance and cleaning service to all circulation areas, rooftop,
pavement drains, sewer, driveways and car parks, bicycle shed etc within the
compound of the Estate but outside of the Building,     3.   Carry out refuse
disposal (except renovation and industrial waste) from the bin centre to the
dumping ground.     4.   Maintain landscaped areas including periodic watering,
grass cutting, tree pruning etc within the compound of the Estate.     5.  
Provide 24-hours security patrol within the Estate (excluding security services
to the Premises)     6.   Maintain lift and loading/unloading bays with dock
levelers within the Estate.     7.   Carry out scheduled checking and testing of
fire fighting equipment, e.g. hose red, hydrant, fire alarm system installed by
Landlord.     8.   Carry out regular checks and upkeep Al electrical and
mechanical fittings and fixtures that forms part of the Landlord’s Installations
within the Estate     9.   Carry out repairs and maintenance to the fittings and
fixtures of the Building, such as replacement of bulbs in the areas, repairs and
replacement of doors / door fittings, windows / windows fittings, doors, walls,
and ceiling finishing etc under fair wear and tear     10.   Maintenance of
Landlord’s installations and equipment within the Estate due to fair wear and
tear     11.   Carry Out periodic refurbishing and improvement works to the
Estate, e.g re-roofing, repainting of external walls, and fencing or boundary
wall etc-’     12.   Provide 24-hours Service Hot Line for Work Requisitions and
Emergency Services.

 



--------------------------------------------------------------------------------



 



     
 
  LOS ANGELES
 
  SAN JOSE
 
   
TRIO-TECH
  DUBLIN
 
   
 
  SINGAPORE
INTERNATIONAL
  PENANG
PRIVATE LIMITED
  BANGKOK

28 September, 2004

     
Ms Karen Tee
  Fax: 86 512 67619141

Senior Manager (Marketing)
Ascendas-Xinsu Development
(Suzhou) Co Ld
5 Xing Han Street Block E
Suzhou 215021
Dear Karen,
Rental Offer for Ready-Built Factory (RBF)-Room 6 at Block B #05-01/02 in Suzhou
Industrial Park (SIP) China 215021
Please find enclosed letter of offer for the above unit duly signed for your
further action.
In addition, we will make payment for the balance of the security deposit
(RMB5677.20) by cheque.
If you have any enquires, you may contact me at DID. (65) 63549733 or email to
me at leesskuan@triotech.com.sg .
Yours faithfully

     
/s/ Lee-Soon Siew Kuan
   
 
Lee-Soon Siew Kuan
   
Director of Logistics
   

             
1-1 REGIONAL HEAD OFFICE
  1008 Toa Payoh North #03-09 Singapore 318996   Tel: 62653300   Fax:62596355
1-2 DISTRIBUTION OFFICE
  1008 Toa Payoh North #03-16 Singapore 318996   Tel: 63549700   Fax:62599971
1-3 TEST & MANUFACTURING
  1004 Toa Payoh North #07-01 Singapore 318995   Tel: 62540255   Fax:62537060

 



--------------------------------------------------------------------------------



 



ascenda’s
ACCEPTANCE OF RENTAL OFFER FOR READY-BUILT FACTORY (RBF)-ROOM 6 AT BLOCK 8
#05-01/02 IN SUZHOU INDUSTRIAL PARK (SIP) CHINA 215021
I/We confirm- the acceptance of the offer dated 22nd September 2004 on the above
stipulated terms and conditions.

     
/s/ LEES-SOON SIEW KUAN
  28 SEP’ 2004
 
   
 
   
Authorised Signatory(ies) for and
  Date
On behalf of Trio-Tech (SIP) Co., Ltd
   
 
   
 
  TRIO-TECH INTERNATIONAL-PTE LTD 1008
 
  TOA PAYOH NORTH #03-09
LEE-SOON SIEW KUAN
  Singaporf 318996
DIRECTOR OF LOGISTICS
   
Name & Designation
  Company Stamp

     
 
  Ascendas-Xinsu Development (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (66) 512 67613388
 
  Facsimile (86) 512 7619141
 
  Website www.aseendas.com

 